DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 line 14 and claim 10 line 13, it appears “received” should be “generated” to clearly refer to the generated stream.
In claim 9, line 3, it appears ‘the’ should be inserted before ‘determination’. In line 4, it appears ‘a’ should be ‘the’. These terms are previously introduced.
In claim 17, “said processor” lacks antecedence.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 1-8 be found allowable, claims 10-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In particular, the elements in the body of the claim are substantially identical and the preamble of claim 10 referring to an “improvement” does not change what is set forth as the invention. Further, the “real-time” term used in claim 10 is also considered to be implied in claim 1 due to the ‘continuous’ and ‘continuously’ terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urquhart et al (US Pub 2005/0049486 -cited by applicant).
Re claims 1, 10: Urquhart discloses a surgical system for undertaking cranial surgery on an anatomical feature of a patient’s brain comprising:
one or more imaging machines [0049; see the CT or MRI imagers];
a processing device and associated memory therefor, which device runs under the control of an application program resident in said memory and which device has a device input connected to machine outputs of said machines [0044, 0081; see the computer workstation 34 that is known to include a memory and see the programmable features];
a display having a display input connected to a processing device output of said processing device [0044; see display 36];
an atlas comprised of anatomical structural data of said brain, said atlas being stored in said memory [0049, 0056; see the atlas map or the pre- or intra-operative image];
a tracking camera having a camera output connected to said device input [0067; see the optical tracker which is a tracking camera]; and
an ultrasound machine having an ultrasound output connected to said display input [0049; see the ultrasound imager that generates ultrasound images for the display] and adapted to generate a continuous stream of images, wherein the application program juxtaposes the atlas with the stream of images [0039; wherein a preoperative MRI (considered as an atlas) is juxtaposed with a “series of CT scans” and when the CT scans are provided as intraoperative US images disclosed at 0049, the atlas is juxtaposed with a continuous stream/series of real-time images; alternatively, see 0056; wherein an atlas is updated over time and juxtaposed onto “preacquired images” which are provided as US images at 0049, thereby corresponding to a continuous stream of images].
whereby a comparison of said stream of images juxtaposed on said display with said atlas displayed thereon provides for determination of deformation of said brain during said surgery as a measure of brain shift which can be applied to control targeting accurately structures of said brain during said surgery [0049, 0056; see the atlas map superimposed on the pre-acquired ultrasound images].
Re claims 2-5, 11-14: The one or more of said imaging machines are three dimensional MRI or CT imaging machines that output MRI or CT images [0049; see the 3D imaging with MRI or CT to provide the MRI or CT images]. Further, the ultrasound machine includes a tracking array tracked by camera and images are registered with the stored atlas [0060, 0067; see the tracking systems that utilize an optical tracker (i.e. a camera) and wherein the tracking system is “incorporated into the imaging system 12, which again can include…any appropriate imaging device used for preoperative and/or real-time intraoperative imaging” including a US machine at 0049; further, the images are registered as described above re: claims 1 and 10 regarding the juxtaposing of the US images and atlas].
Re claims 6-8, 15-17: The ultrasound machine is a 2D that processes data into a 3D image or 3D machine [0049; see the 2D ultrasound imaging or the 3D imaging, which is known to generate a 3D image by piecing together various 2D images].
Re claim 9: The system comprising a robot [0075, 0079; see the robotic mechanism and robotically-controlled mechanisms], whereby a comparison of said ultrasound output of said ultrasound machine juxtaposed on said display with said atlas displayed thereon provides for determination of deformation of said brain during said surgery as a measure of brain shift which can be applied by said robot to control targeting accurately structures of said brain during said surgery [0049, 0056; see the atlas map superimposed on the pre-acquired ultrasound images, wherein the robotic mechanism uses this to align the frame with the desired target].

Response to Arguments
Applicant's arguments filed 7/13/22 have been fully considered but they are not persuasive. Regarding the art rejection, Applicant argues that Urquhart does not disclose the newly claimed feature regarding the ultrasound machine generated a continuous stream of images where the program juxtaposes the atlas continuously with the stream of images. Respectfully, the Examiner disagrees and finds that while Urquhart discloses using x-ray imaging, the disclosure is not limited. In combination with the cited portions in the rejection above, the reference clearly recites that ultrasound imaging may be used as an alternative to the x-ray imaging for both preoperative and intraoperative imaging.
The 112 rejections have been withdrawn due to amendments, except in regard to claims 9 and 17. The statutory double patenting rejection is also maintained and has not been addressed by Applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793